[ex101executiveseverancea001.jpg]
Exhibit 10.1 EXECUTIVE SEVERANCE AGREEMENT FOR
___________________________________ This Executive Severance Agreement
(“Agreement”), including the attached Exhibit “A” which is incorporated herein
by reference and made an integral part of this Agreement, is entered into
between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
_________________ (“Executive”) effective as of ________________, (the
“Effective Date”). In consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows: 1. Termination 1.1 Termination by the
Company. The Company may terminate Executive’s employment for any of the
following reasons: a. Termination for Cause. For “Cause” upon the determination
by a majority of the Company’s Board of Directors that “Cause” exists to
terminate Executive’s employment. “Cause” means (i) Executive’s gross
negligence, willful misconduct, or willful neglect in the performance of the
material duties and services of Executive to the Company in his current Position
(as set forth on Exhibit “A” or any Position to which Executive has been
promoted (provided Executive has accepted such promotion)); (ii) Executive’s
final conviction of a felony by a trial court, or Executive’s entry of a plea of
nolo contendere to a felony charge; (iii) any criminal indictment of Executive
relating to an event or occurrence for which Executive was directly responsible
which, in the business judgment of a majority of the Company’s Board of
Directors, exposes the Company to ridicule, shame or business or financial risk;
or (iv) a material breach by Executive of any material provision of this
Agreement. If the Company terminates Executive’s employment for Cause, Executive
shall be entitled only to Executive’s (a) pro rata Monthly Base Salary (as
defined in Exhibit “A”) through the date of such termination, and (b) unused
vacation days for the year in which Executive’s termination occurs (the “Accrued
Payment”). All future compensation and benefits, other than benefits to which
Executive is entitled under the terms of the Company’s compensation and/or
benefit plans or applicable law, shall cease as of the date of such termination.
In the case of a termination for Cause under subpart (i) above, (a) all stock
options previously granted by the Company to Executive that are vested on the
date of termination for Cause shall, notwithstanding any contrary provision of
any applicable plan or agreement covering any such stock option awards, remain
outstanding and continue to be exercisable for a period of 30 days following the
date of termination for Cause (or, if earlier, the expiration of their term),
(b) all stock options previously granted by the Company to Executive that are
not vested on the date of termination for Cause shall terminate immediately and
(c) all restricted stock, restricted stock units and other awards that have not
vested prior to the date of termination for Cause shall be cancelled
immediately. In the case of a termination for Cause under subparts (ii), (iii)
or (iv) above, (y) all stock options previously granted by the Company to
Executive (whether or not vested) shall terminate immediately and (z) all
restricted stock, restricted stock units and other awards that have not vested
prior to the date of termination for Cause shall be cancelled immediately. 1



--------------------------------------------------------------------------------



 
[ex101executiveseverancea002.jpg]
Exhibit 10.1 b. Involuntary Termination. Without Cause at the Company’s option
at any time, with or without notice and for any reason whatsoever, other than
death, Disability or for Cause, in the sole discretion of the Company
(“Involuntary Termination”). Upon an Involuntary Termination, Executive shall
receive all of the following severance benefits (provided, however, that, in the
event of an Involuntary Termination in circumstances in which the provisions of
Section 1.3 would be applicable, the provisions of Section 1.3 will instead
apply): (i) a lump sum payment in cash (in accordance with Section 4.11) equal
to the Monthly Base Salary in effect on the date of Involuntary Termination
multiplied by 12; (ii) a lump-sum payment in cash (in accordance with Section
4.11) equal to the amount of (a) Executive’s target bonus for the bonus year in
which Executive’s Involuntary Termination occurs, prorated based on the number
of days in the bonus year that have elapsed prior to the date of Involuntary
Termination, and (b) Executive’s Accrued Payment. (iii) provided that Executive
is eligible for and timely elects to receive group medical continuation coverage
under COBRA, the Company will pay 100% of applicable medical continuation
premiums for the benefit of Executive (and his covered dependents as of the date
of his termination, if any) under Executive’s then-current plan election for 18
months after termination, with such coverage to be provided under the closest
comparable plan as offered by the Company from time to time; and (iv) fifty
percent (50%) of all stock options, restricted stock awards, restricted stock
units and similar equity awards granted to Executive by the Company prior to the
date of termination (collectively, the “Outstanding Equity Awards”) that would
otherwise have vested during the twelve month period following the date of
Involuntary Termination if such termination had not occurred shall immediately
vest and become exercisable on the date of termination. (v) the remaining
portion of all Outstanding Equity Awards, if any, which is unvested on the date
of Involuntary Termination shall be forfeited and canceled in its entirety upon
the date of Involuntary Termination. (vi) each Outstanding Equity Award which is
or becomes vested and exercisable on the date of Involuntary Termination shall
remain outstanding and exercisable until the earlier of (a) the expiration of
the twelve month period which commences on the date of Involuntary Termination
and (b) the expiration date of the original term of the Outstanding Equity
Award. c. Death/Disability. Upon Executive’s (i) death, or (ii) Disability. For
purposes of this Agreement, “Disability” means if Executive becomes physically
or mentally incapacitated and is therefore unable for a period of one hundred
twenty (120) consecutive days or one-hundred eighty (180) days during any one
(1) year period to perform his duties with substantially the same level of
quality as immediately prior to such incapacity. Upon termination of employment
due to such death or Disability, Executive or Executive’s heirs shall be
entitled to 2



--------------------------------------------------------------------------------



 
[ex101executiveseverancea003.jpg]
Exhibit 10.1 receive all severance benefits described in Section 1.1.b. as if
Executive’s employment ended due to an Involuntary Termination by the Company as
of the date of death or Disability. Additionally, each Outstanding Equity Award
which is (i) vested and exercisable on the date of termination due to death or
Disability shall remain outstanding and exercisable until the earlier of (a) the
expiration of the twelve month period which commences on the date of such
termination and (b) the expiration date of the original term of the Outstanding
Equity Award, and (ii) unvested on the date of termination due to death or
Disability shall be forfeited and canceled in its entirety upon the date of such
termination. 1.2 Termination by Executive. Executive may terminate Executive’s
employment for any of the following reasons: a. Termination for Good Cause. For
“Good Cause”, which shall mean the occurrence of any of the following events,
without Executive’s consent: (i) a material diminution in Executive’s then
current Monthly Base Salary, (ii) a material change in the location of
Executive’s principal place of employment by the Company from the “Location” set
out on Exhibit “A,” (iii) any material diminution in Executive’s Position from
that set out on Exhibit “A” or any title or Position to which Executive has been
promoted, (iv) any material diminution of Executive’s authority, duties, or
responsibilities from those commensurate and consistent with the character,
status and dignity appropriate to Executive’s Position or any title or Position
to which Executive has been promoted (provided, however, that if at any time
Executive ceases to have such duties and responsibilities as are commensurate
and consistent with his Position that are associated with a publicly traded
company because the Company ceases to have any securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, or ceases to be
required to file reports under Section 15(d) of the Securities Exchange Act of
1934, as amended, then Executive’s authority, duties and responsibilities will
not be deemed to have been materially diminished solely due to the cessation of
such publicly-traded company duties and responsibilities), or (v) any material
breach by the Company of any material provision of this Agreement, which in the
case of any of (i) through (v) above remains uncorrected by the Company for 30
days following Executive’s written notice to the Company of Good Cause.
Executive must provide such written notice to the Company of Good Cause within
60 days of the initial existence of such specified event alleged to constitute
Good Cause. Executive shall not be entitled to terminate his employment for Good
Cause with respect to specified events unless Executive tenders resignation for
Good Cause within 30 days of the Company’s failure to cure. Upon Executive’s
termination of employment for Good Cause, Executive shall receive all severance
benefits and equity treatment described in Section 1.1.b. as if Executive’s
employment ended due to an Involuntary Termination by the Company (provided,
however, that, in the event of a termination for Good Cause in circumstances in
which the provisions of Section 1.3 would be applicable, the provisions of
Section 1.3 will instead apply). b. Voluntary Termination. For any other reason
whatsoever, in Executive’s sole discretion, upon thirty (30) days advance
written notice to the Company. Upon such voluntary termination by Executive for
any reason other than Good Cause (a “Voluntary Termination”), all of Executive’s
future compensation and benefits, other than benefits to which Executive is
entitled under the terms of the Company’s compensation and/or benefit plans or
applicable law, shall cease as of the date of Voluntary Termination, and
Executive shall be entitled only to the Accrued Payment. In the case of a
Voluntary Termination, (i) all stock 3



--------------------------------------------------------------------------------



 
[ex101executiveseverancea004.jpg]
Exhibit 10.1 options previously granted by the Company to Executive that are
vested on the date of Voluntary Termination will remain outstanding and continue
to be exercisable by Executive until 90 days after the date of Voluntary
Termination (or, if earlier, the expiration of their term), and (ii) all
Outstanding Equity Awards that have not vested prior to the date of Voluntary
Termination shall be cancelled immediately. 1.3 Termination Following Change In
Control. In the event a Change in Control (as defined herein) occurs and within
one year after the date of the Change in Control either (a) Executive terminates
his employment for Good Cause or (b) the Company or any successor (whether
direct or indirect and whether by purchase, merger, consolidation, share
exchange or otherwise) to substantially all of the business, properties and/or
assets of the Company makes an Involuntary Termination of Executive’s
employment, then in either case the Company or its successor shall be required
to provide Executive, and Executive shall receive, all of the following Change
in Control benefits: (i) a lump sum payment in cash equal to (a) the sum of (I)
Executive’s Monthly Base Salary in effect on the termination date multiplied by
12, and (II) the amount of Executive’s full target bonus for the bonus year in
which termination occurs, multiplied by (b) the Change in Control Multiplier
described on Exhibit “A”, payable on the termination date (subject to Section
4.11); (ii) a lump-sum payment in cash (in accordance with Section 4.11) equal
to the Accrued Payments; (iii) provided that Executive is eligible for and
timely elects to receive group medical continuation coverage under COBRA, the
Company will pay 100% of applicable medical continuation premiums for the
benefit of Executive (and his covered dependents as of the date of his
termination, if any) under Executive’s then-current plan election for 18 months
after termination, with such coverage to be provided under the closest
comparable plan as offered by the Company from time to time; and (iv) all stock
options, restricted stock awards, restricted stock units and similar awards
granted to Executive by the Company prior to the termination date shall be
treated in accordance with Section 3.2. 1.4 Offset. In all cases, the
compensation and benefits payable to Executive under this Agreement upon
termination of Executive’s employment shall be offset by any undisputed amounts
that Executive then owes to the Company. Notwithstanding the foregoing, an
offset may apply to compensation or benefits under this Agreement only at the
time when the compensation or benefits otherwise would have been paid under this
Agreement. 1.5 One Recovery. In the event of termination of Executive’s
employment, Executive shall be entitled, if at all, to only one set of severance
benefits or Change in Control benefits, as applicable, provided in this
Agreement. 1.6 Certain Obligations Continue. Upon termination of Executive’s
employment, all rights and obligations of Executive and the Company or its
successor under this Agreement shall cease as of the effective date of
termination except that (i) Executive’s obligations under Article 4



--------------------------------------------------------------------------------



 
[ex101executiveseverancea005.jpg]
Exhibit 10.1 2 and Sections 4.1 and 4.4 of this Agreement and the Company’s or
its successor’s obligations under Article 3 and Sections 1.1, 1.2, 1.3, 2.6, 4.1
and 4.4 and the Company’s or its successor’s obligations to provide any
severance benefits or Change in Control benefits to Executive shall survive such
termination in accordance with their terms, and (ii) Executive shall be entitled
to receive all compensation (including bonus) earned and benefits and
reimbursements due through the effective date of termination as provided herein.
1.7 Notice of Termination. Any termination of Executive’s employment shall be
communicated by Notice of Termination to the non-terminating party, given in
accordance with this Agreement. For purposes of this Agreement, “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date, if such date is other than the date of receipt of such notice.
2. Confidential Information; Post-Employment Obligations 2.1 Company Property.
All written materials, records, data, and other documents prepared by Executive
during Executive’s employment by the Company are Company property. All
information, ideas, concepts, improvements, discoveries, and inventions that are
conceived, made, developed, or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on the Company’s premises or otherwise) which relate to the
Company’s business, products, or services are the Company’s sole and exclusive
property. All memoranda, notes, records, files, correspondence, drawings,
manuals, models, specifications, computer programs, maps, and all other
documents, data, or materials of any type embodying such information, ideas,
concepts, improvements, discoveries, and inventions are the Company’s property.
At the termination of Executive’s employment with the Company for any reason,
Executive shall return all of the Company’s documents, data, or other Company
property, including all copies, to the Company. 2.2 Confidential Information;
Non-Disclosure. a. Executive acknowledges that the business of the Company and
its Affiliates is highly competitive and that the Company will provide Executive
with access to Confidential Information relating to the business of the Company
and its Affiliates. “Confidential Information” means and includes the Company’s
and its Affiliates’ confidential and/or proprietary information and/or trade
secrets that have been developed or used and/or are reasonably planned to be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following: information regarding customers, employees,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes, particularly mixing techniques,
mix designs or chemical analyses of concrete products; procurement procedures
and pricing techniques; the names of and other information concerning customers,
investors, and business affiliates (such as contact name, service provided,
pricing for that customer, type and amount of services used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; positions; plans 5



--------------------------------------------------------------------------------



 
[ex101executiveseverancea006.jpg]
Exhibit 10.1 and strategies for expansion or acquisitions; budgets; customer
lists; research; financial and sales data; trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company or its
Affiliates; bids or proposals submitted to any third party; technologies and
methods; training methods and training processes; organizational structure;
personnel information, including salaries of personnel; payment amounts or rates
paid to consultants or other service providers; and other such confidential or
proprietary information. Executive acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by the
Company and its Affiliates in its businesses to obtain a competitive advantage
over its competitors. Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. Executive
also will have access to, or knowledge of, Confidential Information of third
parties, such as actual and potential customers, suppliers, partners, joint
venturers, investors, financing sources and the like, of the Company. The
Company also agrees to provide Executive with access to Confidential Information
and specialized training regarding the Company’s and its Affiliates’
methodologies and business strategies, which will enable Executive to perform
his job at the Company. b. Executive agrees that Executive will not, at any time
during or after Executive’s employment with the Company, make any disclosure of
any Confidential Information or specialized training of the Company, or make any
use thereof without the express advance written consent of the Company, except
in carrying out his employment responsibilities hereunder. Executive also agrees
to preserve and protect the confidentiality of third party Confidential
Information to the same extent, and on the same basis, as the Company’s
Confidential Information. Nothing in this Section 2.2 is intended to prohibit
Executive from complying with any court order, lawful subpoena or governmental
request for information, provided that Executive notifies the Company promptly
upon the receipt of any such order, subpoena or request and before the date of
required compliance. 2.3 Non-Competition Obligations. The Company agrees to and
shall provide Executive with immediate access to Confidential Information.
Ancillary to the rights and severance benefits provided to Executive, the
Company’s provision of Confidential Information and specialized training to
Executive, and Executive’s agreement not to disclose Confidential Information,
and in order to protect the Confidential Information described above, the
Company and Executive agree to the following non-competition provisions.
Executive agrees that during Executive’s employment with the Company and for the
“Period of Post-Employment Non- Competition Obligations” set forth in Exhibit
“A,” Executive will not, directly or indirectly, for Executive or for any other
person or entity, in the “Geographic Region of Responsibility” described on
Exhibit “A” (or, if Executive’s Geographic Region of Responsibility has changed,
in any and all geographic regions in which Executive has devoted substantial
attention at such location to the material business interest of the Company and
its Affiliates during the 12-month period immediately preceding Executive’s
termination of employment), engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holdings of 2% or less of the stock of
a public company), partner, proprietor, or any type of principal whatsoever in
any person, firm, business 6



--------------------------------------------------------------------------------



 
[ex101executiveseverancea007.jpg]
Exhibit 10.1 or other entity that generates more than 10% of its annual revenue
from the sale of any concrete- related products and services that the Company or
its Affiliates offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”). Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive. 2.4
Non-Solicitation of Customers. During Executive’s employment with the Company
and for the Period of Post-Employment Non-Competition Obligations, Executive
will not call on, service, or solicit Competing Business from clients or
customers of the Company or its affiliated entities whom that Executive, within
the previous 24 months, (i) provided services to, worked with, solicited or had
or made contact with, or (ii) had access to information and files concerning.
2.5 Non-Solicitation of Employees. During Executive’s employment with the
Company, and for the Period of Post-Employment Non-Competition Obligations,
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company or its affiliated entities whom
Executive had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation. 2.6 Early Resolution
Conference/Arbitration. The parties are entering into this Agreement with the
express understanding that this Agreement is clear and fully enforceable as
written. If Executive ever decides to contend that any restriction on activities
imposed by Article 2 of this Agreement is no longer enforceable as written or
does not apply to an activity in which Executive intends to engage, Executive
first will notify the Company’s Chief Executive Officer and its General Counsel
in writing and meet with a Company representative at least 14 days before
engaging in any activity that foreseeably could fall within the questioned
restriction to discuss resolution of such claims (an “Early Resolution
Conference”). Should the parties not be able to resolve disputes at the Early
Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes. The arbitration shall be conducted in
Dallas, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas. Each party shall bear its own costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
any dispute and/or arbitration arising out of or relating to this Agreement;
provided, however, that the parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, a reasonable attorney’s
fee, including arbitration expenses and costs. Either party may seek a temporary
restraining order, injunction, specific performance, or other equitable relief
regarding the provisions of this Section if the other party fails to comply with
obligations stated herein. The parties’ agreement to arbitrate applies only to
the matters subject to an Early Resolution Conference. 7



--------------------------------------------------------------------------------



 
[ex101executiveseverancea008.jpg]
Exhibit 10.1 2.7 Warranty and Indemnification. Executive warrants that Executive
is not a party to any restrictive agreement limiting Executive’s activities in
his employment by the Company. Executive further warrants that at the time of
the signing of this Agreement, Executive knows of no written or oral contract or
of any other impediment that would inhibit or prohibit employment with the
Company, and that Executive will not knowingly use any trade secret,
confidential information, or other intellectual property right of any other
party in the performance of Executive’s duties hereunder. Executive shall hold
the Company harmless from any and all suits and claims arising out of any breach
of such restrictive agreement or contracts. 2.8 Modification. Executive and the
Company agree that if the scope or enforceability of a restrictive covenant
described in this Article 2 is disputed, the arbitrator or court with competent
jurisdiction may modify and enforce the covenant to the extent that it
determines the covenant to be reasonable. 3. Change in Control 3.1 Definitions.
a. For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the earliest of any of the following dates: (i) the date the Company
merges or consolidates with any other person or entity, and the voting
securities of the Company outstanding immediately prior to such merger or
consolidation do not continue to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than 50%
of the total voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) the date the Company sells all or substantially all of its assets to any
other person or entity; (iii) the date the Company is dissolved; (iv) the date
any person or entity together with its Affiliates (as defined herein) becomes,
directly or indirectly, the Beneficial Owner (as defined herein) of voting
securities representing more than 50% of the total voting power of all then
outstanding voting securities of the Company; or (v) the date the individuals
who constituted the non-employee members of the Company’s Board of Directors
(“Incumbent Board”) as of the Effective Date cease for any reason to constitute
at least a majority of the non-employee members of the Board, provided that for
purposes of this clause (v) any person becoming a director of the Company whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least 80% of the directors comprising the Incumbent Board then
still in office (or whose election or nomination was previously so approved)
shall be, for purposes of this clause (v), considered as though such person were
a member of the Incumbent Board; 8



--------------------------------------------------------------------------------



 
[ex101executiveseverancea009.jpg]
Exhibit 10.1 provided, however, that notwithstanding anything to the contrary
contained in clauses (i) - (v), a Change in Control shall not be deemed to have
occurred in connection with any bankruptcy or insolvency of the Company, or any
transaction in connection therewith. b. As used in this Agreement, the following
terms are defined as follows: (i) “Affiliate” shall mean, with respect to any
person or entity, any person or entity that, directly or indirectly, Controls,
is Controlled by, or is under common Control with such person or entity in
question. For the purposes of the definition of Affiliate, “Control” (including,
with correlative meaning, the terms “Controlled by” and “under common Control
with”) as used with respect to any person or entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity whether through the ownership
of voting securities or by contract or otherwise; (ii) “Beneficial Owner” has
the meaning ascribed to it pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934; and (iii) “Parent” means a corporation, partnership, trust, limited
liability company or other entity that is the ultimate Beneficial Owner of more
than 50% of the Company’s or its successor’s outstanding voting securities. 3.2
Vesting of Awards. a. All stock options, restricted stock awards, restricted
stock units and similar equity awards granted to Executive by the Company prior
to the date of a Change in Control shall, notwithstanding any contrary provision
of any applicable plan or agreement covering any such stock options, restricted
stock awards, restricted stock units or similar awards, fully vest and become
exercisable in full upon the consummation of such Change in Control and shall
remain outstanding and in effect in accordance with their terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse immediately upon the consummation of such Change
in Control. Notwithstanding the foregoing, any such award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time (“Section
409A”) shall only fully vest and become exercisable in full immediately upon a
“change in ownership or effective control” as defined in Section 409A that also
constitutes a Change in Control as defined in Section 3.1 above. Subject to
Section 3.2(b) below, Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term. b.
Notwithstanding anything in Section 3.2(a) to the contrary, in the event of a
Change in Control, the Company may, in its sole discretion, provide for the
cancellation upon the consummation of such Change in Control of all outstanding
stock options, restricted stock awards, restricted stock units and similar
equity awards granted to Executive by the Company prior to the date of such
Change in Control, whether or not vested and exercisable, and a payment in cash,
property, or a combination thereof, will be made to Executive within ten (10)
days after the consummation of the Change in Control in an amount equal to (a)
in the case of 9



--------------------------------------------------------------------------------



 
[ex101executiveseverancea010.jpg]
Exhibit 10.1 stock options and similar appreciation awards, the excess, if any,
of (i) the per share consideration received by a shareholder of the Company’s
capital stock in connection with the Change in Control (the “Change in Control
Price”) over (ii) the exercise price or purchase price per share, if any, of the
underlying award, multiplied by the number of unexercised shares subject to such
equity award, and (b) in the case of restricted stock awards, restricted stock
units and similar full-value equity awards, the Change in Control Price
multiplied by the number of shares subject to such equity award. If the Change
in Control Price is less than the exercise price or purchase price of a stock
option or similar equity award, such stock option or similar equity award will
be automatically cancelled with no payment therefor. 3.3 Section 280G Cutback.
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company or its
successor to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Code (such excise tax, together with any interest thereon, any
penalties, additions to tax, or additional amounts with respect to such excise
tax, and any interest in respect of such penalties, additions to tax or
additional amounts, being collectively referred herein to as the “Excise Tax”),
then if the aggregate of all Payments that would be subject to the Excise Tax,
reduced by all Federal, state and local taxes applicable thereto, including the
Excise Tax is less than the amount Executive would receive, after all such
applicable taxes, if Executive received Payments equal to an amount which is
$1.00 less than three times the Executive's “base amount”, as defined in and
determined under Section 280G of the Code, then, such Payments shall be reduced
or eliminated to the extent necessary so that the aggregate Payments received by
Executive will not be subject to the Excise Tax. If a reduction in the Payments
is necessary, reduction shall occur in the following order: first, a reduction
of cash payments not attributable to equity awards which vest in an accelerated
basis; second, a reduction in any other cash amount payable to Executive; third,
the reduction of any employee benefit valued as a “parachute payment” (as
defined in Section 280G of the Code); and fourth, the cancellation of
accelerated vesting of stock awards. If acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive's stock awards. All
determinations made under this Section 3.3 and the assumptions to be utilized in
arriving at such determinations shall be made by a registered public accounting
firm designated by Executive and reasonably acceptable to the Company (the
“Accounting Firm”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company or its successor. 4. Miscellaneous 4.1 Statements about
the Company or Executive. Except as may be required to comply with a court
order, lawful subpoena or governmental request for information, Executive and
the Company shall refrain, both during and after Executive’s employment, from
publishing any oral or written statements about the other that are disparaging,
slanderous, libelous, or defamatory, or that disclose private or confidential
information about their business affairs. 4.2 Notices. Notices and all other
communications hereunder shall be in writing and shall be deemed to have been
duly given when personally delivered or when mailed by United States registered
or certified mail. Notices to the Company shall be sent to its President and its
10



--------------------------------------------------------------------------------



 
[ex101executiveseverancea011.jpg]
Exhibit 10.1 Secretary at: U.S. Concrete, Inc., 331 N. Main Street, Euless,
Texas 76039. Notices and communications to Executive shall be sent to the
address Executive most recently provided in writing to the Company. 4.3 No
Waiver. No failure by either party at any time to give notice of any breach by
the other party of, or to require compliance with, any condition or provision of
this Agreement shall be deemed a waiver of any provisions or conditions of this
Agreement. 4.4 Mediation. If a dispute arises out of or relates to Executive’s
termination, other than a dispute regarding Executive’s obligations under
Article 2, and if the dispute cannot be settled through direct discussions, then
the Company and Executive agree to try to settle the dispute in an amicable
manner by confidential mediation before having recourse to any other proceeding
or forum. 4.5 Governing Law. This Agreement shall be deemed to be made in the
State of Delaware, and the validity, interpretation, construction, and
performance of this Agreement in all respects shall be governed by the laws of
the State of Delaware without regard to its principles of conflicts of law. No
provision of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision. 4.6 Consent to
Jurisdiction; Waiver of Jury Trial. a. Except as otherwise specifically provided
herein, Executive and the Company each hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court for the District of
Delaware (or, if subject matter jurisdiction in that court is not available, in
any state court located within Wilmington, Delaware) over any dispute arising
out of or relating to this Agreement. Except as otherwise specifically provided
in this Agreement, the parties undertake not to commence any suit, action or
proceeding arising out of or relating to this Agreement in a forum other than a
forum described in this Section 4.6; provided, however, that nothing herein
shall preclude the Company or Executive from bringing any suit, action or
proceeding in any other court for the purposes of enforcing the provisions of
this Section 4.6 or enforcing any judgment obtained by the Company. b. The
agreement of the parties to the forum described in Section 4.6(a) is independent
of the law that may be applied in any suit, action, or proceeding and the
parties agree to such forum even if such forum may under applicable law choose
to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 4.6(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 4.6(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction. 11



--------------------------------------------------------------------------------



 
[ex101executiveseverancea012.jpg]
Exhibit 10.1 c. The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 4.2. d. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party hereto
has been induced to enter into this Agreement by, among other things, the mutual
waiver and certifications in this Section 4.6(d). e. Each party shall bear its
own costs and expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with any dispute arising out of or relating to this
Agreement. 4.7 Assignment. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns. The Company may assign
this Agreement to any affiliated entity. Executive’s rights and obligations
under this Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent otherwise than by will or the laws
of descent and distribution. The Company will require any successor (direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would have been required to perform it
had no succession taken place. 4.8 Other Agreements/Entire Agreement. This
Agreement shall supersede any and all existing oral or written agreements,
representations or warranties between Executive and the Company or any of its
Affiliates relating to the terms of Executive’s termination by the Company or
any of its Affiliates. This Agreement (including Exhibit “A” attached hereto,
which is incorporated herein by reference and made an integral part of this
Agreement) constitutes the entire agreement of the parties with respect to the
subject matters of this Agreement. Any modification of this Agreement (including
without limitation to Exhibit “A”) will be effective only if it is in writing
and signed by each party. Executive is also a party to that certain
Indemnification Agreement, dated ___________________, between Executive and the
Company (the “Indemnification Agreement”). Nothing in this Agreement is intended
to alter or amend the terms or effect of the Indemnification Agreement, which
shall remain in effect in accordance with its terms, notwithstanding the
execution or termination of this Agreement. 4.9 Invalidity. Should any
provision(s) in this Agreement be held by a court of competent jurisdiction to
be invalid, void, or unenforceable, the remaining provisions shall be unaffected
and shall continue in full force and effect, and the invalid, void or
unenforceable provision(s) shall be deemed not to be part of this Agreement.
4.10 Withholding. All payments required to be made to Executive pursuant to this
Agreement shall be subject to the withholding of amounts relating to income and
employment 12



--------------------------------------------------------------------------------



 
[ex101executiveseverancea013.jpg]
Exhibit 10.1 taxes and other customary employee deductions in conformity with
the Company’s payroll policies in effect from time to time. 4.11 Time of
Payments and Section 409A. a. All amounts payable under Sections 1.1.b, 1.2.a
and 1.3 of this Agreement shall be paid only after Executive’s timely execution,
without revocation, of a waiver and general release of claims in favor of the
Company, its subsidiaries and Affiliates, and their respective predecessors and
successors, and all of the respective current or former directors, officers,
employees, shareholders, partners, members, agents or representatives of any of
the foregoing, in a form satisfactory to the Company. The Company shall provide
the aforementioned release to Executive within 10 days following the date of
Executive’s termination of employment. Executive’s execution of the release
shall be considered timely only if the release is executed and returned to the
Company by the deadline specified by the Company, which deadline shall not be
earlier than the 21st day following the date the release is provided to
Executive nor later than the 55th day following the date of termination of
Executive’s employment. If Executive has timely returned the executed release
and the revocation period has expired, the amounts payable under Sections 1.1.b,
1.2.a and 1.3 of this Agreement, to the extent payable in a lump sum, shall be
paid on the 65th day following the date of Executive’s termination of
employment. b. The parties intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A, and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. With respect
to the time of payments of any amounts under this Agreement that are “deferred
compensation” subject to Section 409A, references in this Agreement to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. For purposes of
Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments for purposes of Treasury Regulations Section
1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B). c.
Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of Section
409A(a)(2)(C), no payments hereunder to be made in connection with a “separation
from service” that are “deferred compensation” subject to Section 409A shall be
made to Executive prior to the date that is six (6) months after the date of
Executive’s “separation from service” (as defined in Section 409A) or, if
earlier, Executive’s date of death. This Section 4.11 shall be applied by
accumulating all payments that otherwise would have been paid within six months
of Executive’s termination and paying such accumulated amounts in a single lump
sum on the earliest date permitted under Section 409A that is also a business
day. Executive shall be a “specified employee” for the twelve-month period
beginning on April 1 of a year if Executive is a “key employee” as defined in
Section 416(i) of the Code (without regard to Section 416(i)(5)) as of December
31 of the preceding year or using such dates as designated by the Company in
accordance with Section 409A and in a manner that is consistent with respect to
all of the Company’s nonqualified deferred compensation plans, if any. For
purposes of 13



--------------------------------------------------------------------------------



 
[ex101executiveseverancea014.jpg]
Exhibit 10.1 determining the identity of specified employees, the Company may
establish procedures as it deems appropriate in accordance with Section 409A. d.
For the avoidance of doubt, it is intended that any indemnification payment or
expense reimbursement made hereunder shall be exempt from Section 409A.
Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of Executive’s taxable year following the year
in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit. 4.12 Headings. The Article and Section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. 4.13 Counterparts.
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement in multiple originals to be effective on the Effective Date.
_______________________ (“Executive”) U.S. Concrete, Inc. (the “Company”) By:
By: Date: Printed Name: Title: Date: 14



--------------------------------------------------------------------------------



 
[ex101executiveseverancea015.jpg]
Exhibit 10.1 EXHIBIT “A” TO EXECUTIVE SEVERANCE AGREEMENT BETWEEN U.S. CONCRETE
AND ___________________________ Position: Location: Geographic Region of
Responsibility: During Executive’s employment with the Company, within 75 miles
of any plant or other operating facility in which the Company is then engaged in
business. Upon termination of Executive’s employment with the Company, within 75
miles of any plant or other operating facility in which the Company was engaged
in business on the date immediately prior to Executive’s termination. Change in
Control Multiplier: 2 Period of Post-Employment If Executive’s employment is
terminated under Non-Competition Obligations: Section 1.1 or 1.2, the Period of
Post- Employment Non-Competition Obligations shall be one year from the date of
termination. If Executive’s employment is terminated under Section 1.3, the
Period of Post-Employment Non-Competition Obligations shall commence on the date
of termination and continue for period of time equal to (a) 12 months multiplied
by (b) the Change in Control Multiplier. Annual Base Salary: Annual Paid
Vacation: 15



--------------------------------------------------------------------------------



 